                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11     STACIA STINER, et al.,                              Case No. 17-cv-03962-HSG (LB)
                                  12                    Plaintiffs,
Northern District of California
 United States District Court




                                                                                             DISCOVERY ORDER
                                  13              v.
                                                                                             Re: ECF Nos. 255, 256, and 257
                                  14     BROOKDALE SENIOR LIVING, INC., et
                                         al.,
                                  15
                                                        Defendants.
                                  16

                                  17      The parties filed three discovery letters raising two disputes: (1) whether the plaintiffs are

                                  18   impermissibly seeking new discovery or instead are permissibly following up on existing requests for

                                  19   production and (2) the timing and scope of ESI production. The court can decide the disputes without

                                  20   oral argument. N.D. Cal. Civ. L. R. 7-1(b). For dispute one, the plaintiffs’ requests are not new, and

                                  21   the parties must resolve the defendants’ objections through the court’s discovery procedures. For

                                  22   dispute two, within one week, the defendants must say when they will produce the 2020 ESI. The

                                  23   court denies the plaintiffs’ request for ESI from 2021.

                                  24

                                  25   1. Requests for Production — ECF Nos. 255 and 257.

                                  26      In the letter briefs at ECF Nos. 255 and 257, the parties dispute whether the plaintiffs’ requests

                                  27   for production are follow-up requests or new requests. In part based on delays in discovery, the

                                  28   trial judge — at the plaintiffs’ requests — extended the deadline for the plaintiffs to file the class-

                                       ORDER – No. 17-cv-03962-HSG (LB)
                                   1   certification motion.1 At the March 18, 2021 discovery hearing, the plaintiffs said that they did not

                                   2   intend to “serve any additional discovery and take advantage of any additional time in that way.

                                   3   However, there are many issues related to the discovery to date that need follow-up.” The

                                   4   plaintiffs elaborated, “we know that there are some categories of documents that are significant

                                   5   that still have not been produced, but those would be responsive . . . to ones that have already been

                                   6   served.” The court allowed discovery that was responsive to existing requests and did not allow

                                   7   new discovery.2 The plaintiffs now ask the defendants to produce documents responsive to their

                                   8   initial requests for production because their review revealed that the prior responses were

                                   9   incomplete. The defendants resist discovery, claiming that the plaintiffs’ requests are new because

                                  10   the plaintiffs did not follow up on the defendants’ objections or ask to confer, and it is too late

                                  11   now. They thus seek a protective order prohibiting the discovery.3

                                  12         The court denies the request for a protective order. There have been delays in discovery
Northern District of California
 United States District Court




                                  13   production, and there is an enormous amount to review. The point of the extension was to allow an

                                  14   orderly process for that review in aid of the class-certification motion. The defendants objected to the

                                  15   discovery on grounds such as relevance and scope.4 The parties must confer about the objections

                                  16   under the court’s discovery procedures and can raise any disagreements in a letter brief. That said, at

                                  17   this point, the plaintiffs need focus their efforts on the class-certification motion. As the court has

                                  18   said before, there are going to be stones left unturned, and it can’t be that there are smoking guns in

                                  19   the discovery that are significant enough that the motion stands or falls on them.

                                  20

                                  21   2. ESI — ECF No. 256

                                  22         In their letter brief filed at ECF No. 256, there are two disputes about the ESI discovery: the

                                  23   timing of the production through December 2020 and the appropriateness of ESI discovery in 2021.5

                                  24

                                  25   1
                                           Letter Brief – ECF No. 255; Letter Brief – ECF No. 257.

                                  26
                                       2
                                           March 18, 2021 Hearing Tr. – ECF No. 224 at 25:23–26:23.
                                       3
                                           Letter Brief – ECF No. 255 at 1–5; Letter Brief – ECF No. 257 at 1–6.
                                  27   4
                                           See, e.g., Letter Brief – ECF No. 255 at 1–2.
                                  28   5
                                           Letter Brief – ECF No. 256.

                                       ORDER – No. 17-cv-03962-HSG (LB)                    2
                                   1         First, for the discovery through December 2020, the defendants have agreed to produce it but

                                   2   have not said when they will do so.6 Within one week, the defendants must give a date for the

                                   3   production.

                                   4         Second, on April 30, 2021, the plaintiffs asked for ESI for 2021. The defendants contend that it

                                   5   is a new request, the parties always have been focused on ESI through 2020, the plaintiffs never

                                   6   mentioned the issue until recently, and if it had been important, the plaintiffs would have asked

                                   7   before. The plaintiffs contend that it is not a new request and instead is responsive to requests it

                                   8   served in 2019. Citing Ochoa v. McDonald’s Corporation, they contend that the current policies are

                                   9   relevant to its anticipated class-certification motion for injunctive relief under Federal Rule of Civil

                                  10   Procedure 23(b)(2). No. 3:14-cv-02098-JD, 2016 WL 3648550, at *9 (N.D. Cal. July 7, 2016).

                                  11         Ochoa was a wage-and-hours class action involving five restaurants operating under a

                                  12   franchise agreement with McDonald’s. The plaintiffs settled with the restaurants’ owners and then
Northern District of California
 United States District Court




                                  13   — in the remaining case against McDonald’s — moved for class certification under Rule 23(b)(2)

                                  14   for injunctive relief and under Rule 23(b)(3) for damages. Id. at *1, 4, 9. The court certified the

                                  15   (b)(3) class but did not certify the (b)(2) class. Id. at *8–9. The court observed that the plaintiffs

                                  16   “focused on certification under Rule 23(b)(3) [but] asked[ed] in passing for certification of a (b)(2)

                                  17   class for injunctive relief for current crew members.” Id. at *9. The court denied certification of

                                  18   the (b)(2) class because “the thrust of the plaintiffs’ claims was for damages, which vitiates a Rule

                                  19   23(b)(2) class.” Id. (citation omitted). It also did not have a clear record of the current employment

                                  20   practices at the restaurants and how the plaintiffs’ settlement with the owners of the franchises

                                  21   might have changed the practices.7

                                  22         Ochoa does not compel producing more ESI here: the case was about damages, not injunctive

                                  23   relief, and in any event, there was no record of employment practices. Moreover, the parties here

                                  24   contemplated production of ESI in January 2021, which means no one contemplated collection of

                                  25   ESI beyond December 2020. Finally, this case does not suffer from a lack of discovery; it suffers

                                  26

                                  27   6
                                           Id. at 2.
                                  28   7
                                           Id. at 2–5.

                                       ORDER – No. 17-cv-03962-HSG (LB)                    3
                                   1   from a surfeit of it. The court doubts that there are policy changes in 2021 that gut a Rule 23(b)(2)

                                   2   class (and in any event, the defendants cannot sandbag the plaintiffs with that argument). The

                                   3   plaintiffs point to the importance of emails that reveal issues such as caregiver understaffing,8 but

                                   4   it is late in the game, and depositions ought to provide sufficient insight.

                                   5         In sum, on this record, and at this date, the court denies ESI for 2021.

                                   6         IT IS SO ORDERED.

                                   7         Dated: May 28, 2021

                                   8                                                      ______________________________________
                                                                                          LAUREL BEELER
                                   9                                                      United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   8
                                           Id. at 3.

                                       ORDER – No. 17-cv-03962-HSG (LB)                    4
